Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JANIE TORRES,

                            Appellant,

v.

RAMONA CHANDLER, JUDY GAHAN,
AND FUTURE COMPANY REALTORS,
INDIVIDUALLY, JOINTLY AND
SEVERALLY,

                            Appellees.
§


§

§

§

§

No. 08-02-00122-CV

Appeal from the

County Court at Law
No. Seven

of El Paso County, Texas

(TC# 98-644)
 

M E M O R A N D U M   O P I N I O N


	This appeal is before the Court on its own motion, for determination of whether it
should be dismissed for want of prosecution.  Finding that no Appellant's brief has been filed,
we dismiss the appeal.
FACTS

	This appeal is from a judgment signed March 13, 2002.  Appellant filed her notice of
appeal on April 3, 2002.  The Clerks' Record was timely filed on June 27, 2002.  Appellant's
brief was due July 27, 2002, but no brief has been received in this Court, nor has a motion for
extension of time to file Appellant's brief been received.  On August 20, 2002, pursuant to
Tex. R. App. P. 42.3(b), this Court's clerk sent the parties a notice of the Court's intent to
dismiss for want of prosecution if, within ten days of the notice, no party responded showing
grounds to continue the appeal.  No response has been received as of this date.
Appellant's Failure to File Brief

	This Court possesses the authority to dismiss an appeal for want of prosecution when
Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation
for such failure.  See Tex. R. App. P. 38.8; Celotex Corp. Inc. v. Gracy Meadow Owners
Assoc., Inc., 847 S.W.2d 384, 385 n.1 (Tex. App--Austin 1993, writ denied).  We have given
notice of our intent to do so, requested a response if a reasonable basis for failure to file the
brief or statement of facts exists, and have received none.  We see no purpose that would be
served by declining to dismiss this appeal at this stage of the proceedings.  Pursuant to Tex.
R. App. P. 38.8(a)(1) and 42.3(b), we dismiss the appeal for want of prosecution.
February 6, 2003

  		 					RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.